Citation Nr: 0522778	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-32 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

 Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Costas


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDINGS OF FACT

The veteran does not have varicose veins which are related to 
service.


CONCLUSION OF LAW

Varicose veins were not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been provided with a copy of the appealed 
July 2003 rating decision, October 2003 statement of the case 
(SOC), and October 2004 supplemental statement of the case 
(SSOC) that discussed the pertinent evidence, and the laws 
and regulations related to claims for service connection.  
Moreover, these documents essentially notified him of the 
evidence needed by the veteran to prevail on his claim.

In addition, in May 2001 and September 2002 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claim, and offered to assist him in obtaining any 
relevant evidence.  These letters gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  The veteran was also invited to submit 
"any" additional information to the RO.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letters dated in May 2001 and 
September 2002 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this was done.

VA has also satisfied its duty to assist.  The Board notes 
that in cases where service medical records are lost or have 
been destroyed, the VA has a heightened duty to assist the 
veteran in the development of his claim.  O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991).  In an August 2001 letter, 
VA informed the veteran that his service medical records were 
not available and that he could submit alternative documents 
to support his claim of service connection.  The veteran 
responded to this letter and submitted a buddy statement, as 
well as a private medical statement.  VA has scheduled the 
veteran for VA examinations and has obtained treatment 
reports.  The veteran has not identified any additional 
evidence pertinent to the claim, and there are no additional 
records to obtain.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


Factual Background

The veteran submitted his claim of entitlement to service 
connection for varicose veins in April 2001.  

It is noted that the veteran's service medical records are 
unavailable.  In May 2001, the National Personnel Records 
Center (NPRC) responded that this was a fire-related case.  
In an attempt to assist the veteran in verifying the accident 
the NPRC was asked to review the morning reports.  In July 
2003, NPRC responded that the morning reports for the 
veteran's company had been checked from April 1956 to June 
1956 and there were no remarks regarding injury.  

The veteran was informed that since his service medical 
records were missing he could submit alternative documents to 
support his claim.  Thereafter, he submitted a September 2001 
buddy letter from R. W. K..  Mr. K. stated that while serving 
with the veteran, the veteran was hospitalized for a period 
of twenty days for a knee problem, and was placed in traction 
following a surgical procedure.  

Post-service VA treatment records from 2001 and 2002 reveal 
treatment for varicose veins.  During a private medical 
examination by Dr. Gerald Lloyd in September 2002, the 
veteran claimed that around 1954 or thereabouts, he was in 
the hospital while serving in the military.  He stated that 
they put a needle in his knee and drew out fluid, and then 
had him in traction for twenty days.  Dr. Lloyd opined that 
the veteran's varicose veins may be linked to some event 
which took place in the past on or about the time he had a 
surgical procedure of unidentified nature.  He also stated 
that he was unable to establish a specific causative 
relationship between the veteran's needle aspiration of the 
knee and traction for several weeks without any other 
supporting documentation.  

In June 2004, the Board remanded the matter for additional 
development.  The veteran was accordingly scheduled for a 
July 2004 VA examination.  Physical examination revealed 
varicose veins were on both the right and left lower 
extremities, more prominent on the.  His skin had venous 
stasis changes on both lower extremities, more prominent on 
the left side with a healed ulceration in the left malleolus 
area.  Pigmentary changes were noted in both lower 
extremities, more pronounced on the left side.  There was 
only minimal edema on the left lower extremity, ankle area.  
There was also the presence of a healed ulceration of the 
inner malleolus of the left lower extremity.  In reference to 
the etiology of the varicose veins, the examiner stated that 
the most common causes were hereditary, obesity, and direct 
trauma.  The examiner noted that the veteran's varicose veins 
began many years after his period of service.  The examiner 
noted that  he did not have any documentation in terms of 
what and how extensive the procedure was and he noted that 
the veteran reported that he did not have surgery.  He felt 
that all they did was put a needle into the left knee area 
and aspirated some fluid.  The examiner opined that the 
veteran's varicose veins were not likely caused by the 
aspiration procedure he had in the left knee.  

In a November 2004 statement the veteran alleged that that 
the traction procedure subsequent to the aspiration procedure 
caused his current varicose vein condition.  


Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

The veteran contends that service connection is warranted for 
a varicose veins disorder.   The veteran alleges that he 
injured his left leg in a motorcycle accident while in 
service.  Subsequently, he underwent an aspiration procedure 
to remove water from behind his left knee and he was in 
traction for approximately 20 days after the aspiration 
procedure.  

Due to fire, the veteran's service medical records are 
unavailable for review.  The veteran has, however, submitted 
a buddy statement which corroborates his service knee injury.  
The determinative question in the instant case is whether the 
veteran's current varicose veins, first diagnosed several 
decades following service discharge, are related to service, 
including a knee injury in service.  There are two medical 
opinions discussing the etiology of the veteran's varicose 
veins.  Dr. Lloyd opined in September 2002 that the veteran's 
varicose veins may be linked to some event which took place 
in the past on or about the time he had a surgical procedure 
of unidentified nature.  He also stated that he was unable to 
establish a specific causative relationship between the 
veteran's needle aspiration of the knee and traction for 
several weeks without any other supporting documentation.  
This opinion does not specifically link the veteran's current 
varicose veins to service, including a service injury.  

A July 2004 VA physician stated that the most common causes 
for varicose veins were hereditary, obesity and direct 
trauma.  The physician noted that the veteran's varicose 
veins started many years after he had an aspiration of the 
left knee.  The physician also noted that the veteran denied 
having a surgical procedure, but stated that his knee was 
aspirated.  The VA physician concluded that the veteran's 
varicose veins were not likely related to aspiration 
procedure in service.  

The Board notes the veteran's assertions that his varicose 
veins are related to a motorcycle accident and the subsequent 
procedures, specifically aspiration and traction, incurred in 
service.  However, as noted above, the veteran has not 
provided any medical evidence to support his assertion.  The 
veteran is not competent to offer opinions regarding medical 
diagnosis or causation.  As a layperson, he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

In the absence of medical evidence showing that the veteran's 
varicose veins are related to service, the Board must find 
the preponderance of the evidence is against 


the claim; the benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for varicose veins is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


